64 F.3d 657
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Ronald GRAHAM, Petitioner.
No. 95-8026.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 25, 1995Decided:  August 15, 1995

Ronald Graham, Petitioner Pro Se.
Before WILKINS, NIEMEYER, and MICHAEL, Circuit Judges.  Petition denied by unpublished per curiam opinion.
PER CURIAM:


1
Ronald Graham filed a petition for a writ of mandamus asking this court to compel a change of venue in two pending state court actions.  Federal courts have no general power to compel action by state courts.  See Davis v. Lansing, 851 F.2d 72, 74 (2d Cir.1988);  Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969).  Accordingly, although we grant leave to proceed in forma pauperis, we deny the petition for a writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
PETITION DENIED.